Name: Commission Regulation (EEC) No 240/82 of 28 January 1982 on arrangements for imports into France of certain textile products originating in Macao
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 2. 2. 82 Official Journal of the European Communities No L 25/5 ANNEX Ilia 1 . Programme : 1 980 2. Recipient : the League of Red Cross Societies 3 . Place or country of destination : Tunisia 4. Product to be mobilized : durum wheat 5. Total quantity : 140 tonnes 6. Number of lots : one 7. Intervention agency responsible for conducting the procedure : AIMA  Azienda di Stato per gli Interventi sui Mercati Agricoli, via Palestro 81 , I-Roma (telex 613 003) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the durum wheat must be of fair and sound merchantable quality, be free from odour, and corres ­ pond at least to the conditions laid down in Regulation (EEC) No 1569/77 (OJ No L 174, 14. 7. 1977, p. 15), as last amended by Regulation (EEC) No 3525/81 (OJ No L 355, 10 . 12. 1981 , p. 34). The varieties referred to in Article 4 (6) of Regulation (EEC) No 1570/77 (OJ No L 174, 14 . 7 . 1977, p. 18) are excluded 10 . Packaging :  in bags (')  quality of the bags : new jute sacks 600 g  net weight of the bags : 50 kg  on the sacks shall be printed a red crescent 15 cm high with the points facing to the left as well as the following (letters at least 5 cm high) : 'Ble dur / Don de la CommunautÃ © Ã ©conomique europeenne / Action de la Ligue des sociÃ ©tÃ ©s de la Croix-Rouge / Pour distribution gratuite / Tunis' 11 . Port of shipment : a Community port 1 2 . Delivery stage : cif 13 . Port of landing : Tunis 14 . Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 15 February 1982 16 . Shipment period : March 1982 1 7 . Security : 6 ECU per tonne (') Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. No L 25/6 Official Journal of the European Communities 2. 2 . 82 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 28 January 1982. For the Commission Wilhelm HAFERKAMP Vice-President 2. 2. 82 Official Journal of the European Communities No L 25/7 ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limits from 1 January to 31 December 1982 72 60.05 A II b) 2 60.06 BÃ ­ 60.05-11 ; 13 ; 15 60.06-91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other Knitted or crocheted fabric and articles thereof, elastic or rubberized (including elastic knee-caps and elastic stockings) : B. Other : Knitted swimwear F 1 000 pieces 360 83 60.05 Alia) b) 4 hh) 1 1 22 33 44 ijij)ll kk) 1 1 11) 11 22 33 44 60.05-04 ; 76 ; 77 ; 78 ; 79 ; 81 ; 85 ; 88 ; 89 ; 90 ; 91 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Outer garments, knitted or crocheted, not elastic or rubbe ­ rized, other than garments of cate ­ gories 5, 7, 26, 27, 28 , 71 , 72, 73 , 74 and 75, of wool , of cotton or of man-made textile fibres F Tonnes 150